ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-364, DRB 03-365 and DRB 03-366, concluding that ROBERT J. NEMSHICK, formerly of ISELIN, who was admitted to the bar of this State in 1994, and who was been ineligible to practice law since September 15, 2003, for failure to *305pay the annual assessment to the New Jersey Lawyers’ Fund for Client Protection as required by Rule 1:28-2, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3(laek of diligence), RPC 1.4 (failure to communicate with client), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that ROBERT J. NEMSHICK is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.